—Judgment unanimously affirmed. Memorandum: The issues raised by defendant lack merit. The court properly denied his motion to sever his trial from the trial of the codefendant. "Where proof against the defendant is supplied by the same evidence, only *861the most cogent reasons warrant a severance” (People v Bornholdt, 33 NY2d 75, 87, cert denied sub nom. Victory v New York, 416 US 905). The verdict was supported by legally sufficient evidence and was not against the weight of the evidence. Finally, the sentence of 20 years to life for the murder conviction was not harsh and excessive. (Appeal from Judgment of Erie County Court, LaMendola, J.—Murder, 2nd Degree.) Present—Denman, P. J., Callahan, Balio, Boomer and Boehm, JJ.